Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1, Contempt, § 58*—when rule to show cause is authorized. A rule to show cause is authorized where a petition shows that the defendant .was ordered hy a divorce decree to pay a certain sum of money each month to the complainant for the support and maintenance of their child, and that the order was not complied with. 2. Contempt, § 70*—when order not erroneous. In contempt proceedings, brought because the defendant failed to comply with a decree requiring payment of a certain sum each month to the complainant for the support of their child, an order requiring payment of the amount found due was not erroneous because it failed to state to whom the money was to be paid, it being apparent that it was to he paid to complainant. 3. Contempt, § 61*—what is effect of answer. In a civil contempt proceeding, the sworn answer of the defendant is not sufficient to purge him of contempt. 4. Contempt, § 64*—what is necessary at trial. In a civil contempt proceeding, it is not necessary to file interrogatories. 5. Contempt, § 73*—when findings are presumed supported hy evidence on writ of error. Where the record states that the court having heard the evidence did find it, etc., it will be presumed, in the absence of a certificate of evidence, that the evidence was sufficient to support the findings.